


110 HR 1873 : Small Business Fairness in

U.S. House of Representatives
2007-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1873
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 11, 2007
			Received; read twice and referred to the
			  Committee on Small Business and
			 Entrepreneurship
		
		AN ACT
		To reauthorize the programs and activities
		  of the Small Business Administration relating to procurement, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Fairness in
			 Contracting Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Regulations.
					Title I—Contract
				Bundling
					Sec. 101. Definitions
				of bundling of contract requirements and related terms.
					Sec. 102. Justification.
					Sec. 103. Appeals.
					Sec. 104. Review.
					Title II—Increasing the
				Number of Small Business Contracts and Subcontracts
					Sec. 201. Small
				business goal.
					Sec. 202. Include
				overseas contracts in small business goal.
					Sec. 203. Annual goal
				negotiation.
					Sec. 204. Usage of
				small companies in goal achievement.
					Sec. 205. Annual plan
				for each agency explaining how agency will meet small business
				goals.
					Sec. 206. Making
				small businesses the first choice.
					Sec. 207. Uniform
				metric for subcontracting achievements.
					Sec. 208. Subcontracting database.
					Sec. 209. National
				database.
					Sec. 210. Review of
				subcontracting plans.
					Sec. 211. Agency
				obligation for fulfilling contracting goals.
					Sec. 212. Appropriate
				limits on value of sole source contracts.
					Sec. 213. Small
				business goals for green small business concerns.
					Sec. 214. Study on
				providing financial incentives to contractors that meet minority and
				disadvantaged business enterprise goals.
					Title III—Protection of
				Taxpayers from Fraud
					Sec. 301. Small
				business size protest notification.
					Sec. 302. Review of
				national registry.
					Sec.
				303. Recertification of compliance with size standards and registration with
				Central Contractor Registry.
					Title IV—Authorization
				of Appropriations
					Sec. 401. Authorization of appropriations.
				
			2.Regulations
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act—
				(1)the Administrator
			 of the Small Business Administration shall promulgate regulations to implement
			 this Act and the amendments made by this Act; and
				(2)the Federal
			 Acquisition Regulation shall be revised to implement this Act and the
			 amendments made by this Act.
				(b)Notice and
			 commentThe regulations required by subsection (a) shall be
			 promulgated after opportunity for notice and comment as required by section
			 553(b) of title 5, United States Code.
			IContract
			 Bundling
			101.Definitions of
			 bundling of contract requirements and related termsSection 3 of the Small Business Act (15
			 U.S.C. 632) is amended by amending subsection (o) to read as follows:
				
					(o)Definitions of
				bundling of contract requirements and related termsFor purposes
				of this Act:
						(1)Bundled
				contract
							(A)In
				generalThe term bundled contract means a contract
				or order that is entered into to meet procurement requirements that are
				consolidated in a bundling of contract requirements, without regard to its
				designation by the procuring agency or whether a study of the effects of the
				solicitation on civilian or military personnel has been made.
							(B)ExceptionsThe
				term does not include—
								(i)a contract or
				order with an aggregate dollar value below the dollar threshold specified in
				paragraph (4); or
								(ii)a contract or
				order that is entered into to meet procurement requirements, all of which are
				exempted requirements under paragraph (5).
								(2)Bundling of
				contract requirements
							(A)In
				generalThe term bundling of contract requirements
				means the use of any bundling methodology to satisfy 2 or more procurement
				requirements for goods or services previously supplied or performed under
				separate smaller contracts or orders, or to satisfy 2 or more procurement
				requirements for construction services of a type historically performed under
				separate smaller contracts or orders, that is likely to be unsuitable for award
				to a small business concern due to—
								(i)the diversity,
				size, or specialized nature of the elements of the performance
				specified;
								(ii)the aggregate
				dollar value of the anticipated award;
								(iii)the geographical
				dispersion of the contract or order performance sites; or
								(iv)any combination of
				the factors described in clauses (i), (ii), and (iii).
								(B)Inclusion of new
				features or functionsA
				combination of contract requirements that would meet the definition of a
				bundling of contract requirements but for the addition of a procurement
				requirement with at least one new good or service shall be considered to be a
				bundling of contract requirements unless the new features or functions
				substantially transform the goods or services and will provide measurably
				substantial benefits to the government in terms of quality, performance, or
				price.
							(C)ExceptionsThe
				term does not include—
								(i)the use of a
				bundling methodology for an anticipated award with an aggregate dollar value
				below the dollar threshold specified in paragraph (5); or
								(ii)the use of a
				bundling methodology to meet procurement requirements, all of which are
				exempted requirements under paragraph (6).
								(3)Bundling
				methodologyThe term bundling methodology
				means—
							(A)a solicitation to obtain offers for a
				single contract or order, or a multiple award contract or order; or
							(B)a solicitation of
				offers for the issuance of a task or a delivery order under an existing single
				or multiple award contract or order.
							(4)Separate smaller
				contractThe term separate smaller contract, with
				respect to bundling of contract requirements, means a contract or order that
				has been performed by 1 or more small business concerns or was suitable for
				award to 1 or more small business concerns.
						(5)Dollar
				thresholdThe term dollar threshold means
				$65,000,000, if solely for construction services.
						(6)Exempted
				requirementsThe term exempted requirement means a
				procurement requirement solely for items that are not commercial items (as the
				term commercial item is defined in section 4(12) of the Office
				of Federal Procurement Policy Act (41 U.S.C. 403(12)).
						(7)Procurement
				requirementThe term
				procurement requirement means a determination by an agency that
				a specified good or service is needed to satisfy the mission of the
				agency.
						.
			102.JustificationSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)) is amended—
				(1)by striking
			 (2) why delivery schedules and inserting (2) the names,
			 addresses and size of the incumbent contract holders; (3) a description of the
			 industries that might be interested in bidding on the contract requirements;
			 (4) the number of small businesses listed in the industry categories that could
			 be excluded from future bidding if the contract is combined or packaged; (5)
			 why delivery schedules;
				(2)by striking
			 (3) why the proposed acquisition and inserting (6) why
			 the proposed acquisition;
				(3)by striking
			 (4) why construction and inserting (7) why
			 construction;
				(4)by striking
			 (5) why the agency and inserting (8) why the
			 agency;
				(5)by striking
			 justified. and inserting justified. The statement shall
			 also set forth the proposed procurement strategy required by subsection (e)
			 and, if applicable, the specifications required by subsection (e)(3). The
			 statement shall be made available to the public, including through
			 dissemination in the Federal contracting opportunities database, concurrently
			 with the issuance of the solicitation.; and
				(6)by inserting after
			 prime contracting opportunities. the following: If no
			 notification of the procurement and accompanying statement is received, but the
			 Administrator determines that there is cause to believe the contract combines
			 requirements or a contract (single or multiple award) or task or delivery order
			 for construction services or includes unjustified bundling, then the
			 Administrator may request that such a statement of work goods or services be
			 completed by the procurement activity and sent to the Procurement Center
			 Representative and the solicitation process postponed for 10 days to allow the
			 Administrator to review the statement and make recommendations as described in
			 this section before the procurement is continued..
				103.AppealsSection 15(a) of the Small Business Act (15
			 U.S.C. 644(a)) is amended by inserting before Whenever the
			 Administration and the contracting procurement agency fail to agree,
			 the following: If a small business concern would be adversely affected,
			 directly or indirectly, by the procurement as proposed, and that small business
			 concern or a trade association on behalf of that small business concern so
			 requests, the Administrator may, in the Administrator’s discretion, take action
			 to further the interests of that small business concern, and shall make
			 available to the public on the website of the Administration the action taken
			 and the result achieved..
			104.ReviewSection 15(a) of the
			 Small Business Act (15 U.S.C. 644(a))
			 is amended by striking the sentence beginning Whenever the
			 Administration and the contracting procurement agency fail to agree,
			 and inserting the following: Whenever the Administration and the
			 contracting procurement agency fail to agree, the Administrator shall submit
			 the matter to the head of the agency for a determination. The head of the
			 agency shall provide a written response to the Administrator. A copy of such
			 response shall also be provided to the Committees on Small Business of the
			 House of Representatives and Senate, the Committee on Oversight and Government
			 Reform of the House of Representatives, and the Committee on Homeland Security
			 and Governmental Affairs of the Senate, and any other committee of the House
			 and Senate that has jurisdiction over the agency concerned..
			IIIncreasing the
			 Number of Small Business Contracts and Subcontracts
			201.Small business
			 goal
				(a)Government-Wide
			 GoalSection 15(g)(1) of the
			 Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking 23
			 percent and inserting 30 percent.
				(b)Goals for small
			 disadvantaged businesses and women-owned businessesSection
			 15(g)(1) of such Act is further amended by striking 5 percent
			 both places it appears and inserting 8 percent.
				202.Include
			 overseas contracts in small business goalSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by adding at the end the following:
				
					(3)The procurement goals required by this
				subsection apply to all procurement contracts, without regard to whether the
				contract is for work within or outside the United States.
					.
			203.Annual goal
			 negotiationSection 15(g)(1)
			 of the Small Business Act (15 U.S.C. 644(g)(1)) is amended by striking
			 The President shall annually establish Government-wide goals for
			 procurement contracts and inserting The President shall before
			 the close of each fiscal year establish new Government-wide procurement goals
			 for the following fiscal year for procurement contracts.
			204.Usage of small
			 companies in goal achievementSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by adding at the end the following:
				
					(4)For purposes of this subsection and
				subsection (h), a small business concern shall be counted toward one additional
				category goal only, even if that small business concern otherwise qualifies
				under more than one category goal. In this paragraph, the term category
				goal means a goal described in paragraph
				(2).
					.
			205.Annual plan for
			 each agency explaining how agency will meet small business goalsSection 15(g) of the Small Business Act (15
			 U.S.C. 644(g)) is amended by adding at the end the following:
				
					(5)Before the beginning of each fiscal
				year, the head of each Federal agency shall submit to the Administrator of the
				Small Business Administration and to Congress a detailed plan explaining how
				the agency intends to meet the small business goals under this subsection that
				apply to that agency for that fiscal
				year.
					.
			206.Making small
			 businesses the first choiceSection 15(j) of the
			 Small Business Act (15 U.S.C. 644(j))
			 is amended—
				(1)in paragraph (1),
			 by striking $100,000 and inserting the Simplified
			 Acquisition Threshold; and
				(2)in paragraph (3),
			 by striking subsection (a) of section 8 and inserting
			 section 8, 31, or 36.
				207.Uniform metric
			 for subcontracting achievementsSection 8(d) of the Small Business Act (15
			 U.S.C. 637(d)) is amended by adding at the end the following:
				
					(12)In carrying out this subsection, the
				Administrator shall require each prime contractor to report small business
				subcontract usage at all tiers based on the percentage of the total dollar
				amount of the contract
				award.
					.
			208.Subcontracting
			 databaseSection 8(d) of the
			 Small Business Act (15 U.S.C. 637(d)) is amended by adding at the end the
			 following:
				
					(13)In carrying out this subsection, the
				Administrator shall develop and maintain a password-protected database that
				will enable the Administration to assist small businesses in marketing to large
				corporations that have not achieved their small business
				goals.
					.
			209.National
			 databaseThe Administrator of
			 the Small Business Administration shall ensure that whenever a small business
			 enters its information in the Central Contractor Registry, or any successor to
			 that registry, the Administrator contacts that business within 30 days
			 regarding the likelihood of Federal contracting opportunities. The
			 Administrator shall ensure that each small business that so registers is, for
			 each industry code entered by that small business, provided with the total
			 dollar value of government contract awards to small businesses for that
			 industry.
			210.Review of
			 subcontracting plans
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the General Services Administration shall, after an opportunity
			 for notice and comment, begin to make modifications, if necessary, to the
			 Electronic Subcontracting Reporting System (ESRS) for the purpose of tracking
			 companies’ compliance with small business subcontracting plans included in
			 successful contract bids. ESRS shall be further developed, if necessary, in
			 such a way that it allows agencies to track whether or not the prime contractor
			 actually subcontracted work out to the subcontracting firms described in the
			 Small Business Subcontracting Plan. Further, ESRS shall be modified, if
			 necessary, so that it facilitates review of a company’s record of compliance
			 with small business subcontracting plans.
				(b)Periodic
			 reportsPrime contractors shall be required to submit Small
			 Business Subcontracting Plans to ESRS and submit subsequent periodic reports to
			 ESRS describing the extent to which the prime contractor complied with small
			 business subcontracting plans submitted as part of the company’s successful
			 contract proposal. Each such report shall include a specific accounting of
			 compliance with subcontracting goals described in the prime contractor’s Small
			 Business Subcontracting Plans related to Small Disadvantaged Businesses
			 Concerns, Women-Owned Small Business Concerns, Historically Black Colleges and
			 Universities and Minority Institutions, Service-Disabled Veteran-Owned Small
			 Business Concerns, and HUBZone Small Business Concerns. Each such accounting of
			 compliance shall also be included in ESRS.
				(c)Inclusion in
			 ESRSThe percentage of the total dollar amount of the
			 contract award that is paid to small business, as referred to in
			 paragraph (12) of section 8(d) of the Small Business Act (as added by section
			 206 of this Act) shall also be included in ESRS.
				(d)Availability of
			 ESRSESRS and the information therein shall be made available to
			 agency officials and Source Selection Evaluation Boards (as referred to in
			 Federal Acquisition Regulations 3.104–1) that are charged with evaluating
			 contract proposals, and, when evaluating contract proposals, agencies shall
			 take into consideration the compliance with small business subcontracting plans
			 of companies competing for Federal contracts, and within one year after the
			 date of the enactment of this Act such consideration shall be reflected in the
			 Federal Acquisition Regulations.
				(e)Further
			 modifications requiredESRS shall be modified in such a way that
			 it can generate comparable reports on individual companies’ compliance records
			 to be used in the contract proposal evaluation processes of agencies.
				211.Agency
			 obligation for fulfilling contracting goalsSection 15(h) of the Small Business Act (15
			 U.S.C. 644(h)) is amended by adding at the end the following:
				
					(4)At the conclusion of each fiscal
				year, the head of each Federal agency shall submit to Congress a report
				specifying the percentage of contracts awarded by that agency for that fiscal
				year that were awarded to small business concerns. If the percentage is less
				than 25 percent, the head of the agency shall, in the report, explain why the
				percentage is less than 25 percent and what will be done to ensure that the
				percentage for the following fiscal year will not be less than 25
				percent.
					.
			212.Appropriate
			 limits on value of sole source contracts
				(a)Appropriate
			 limitsIf a law is not
			 enacted by December 31, 2007, revising the limits referred to in this
			 subsection, the Administrator for Federal Procurement Policy, in consultation
			 with the Administrator for Small Business, shall establish appropriate limits
			 on the value of contracts awarded without the use of competitive procedures to
			 participants in the program established by section 8(a) of the Small Business
			 Act (15 U.S.C. 637(a)) that are not subject to the limits on the value of such
			 contracts established by paragraph (1)(D) of section 8(a) of such Act.
				(b)ConsultationIn
			 establishing any limit described in subsection (a). the Administrator for
			 Federal Procurement Policy shall consult with representatives of the affected
			 program participants. The Administrator shall also take into account—
					(1)any special
			 circumstances and needs of the affected program participants; and
					(2)the advantages of
			 promoting competition in Federal contracting.
					213.Small business
			 goals for green small business concerns
				(a)In
			 generalSection 15(g) of the Small Business Act (15 U.S.C.
			 644(g)) is amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 and small business concerns owned and controlled by women both
			 places such term appears and inserting small business concerns owned and
			 controlled by women, and green small business concerns; and
						(B)by inserting
			 before Notwithstanding the Government-wide goal the following:
			 The Government-wide goal for participation by green small business
			 concerns shall be established at not less than 5 percent of the total value of
			 all prime contract and subcontract awards for each fiscal year.; and
						(2)in paragraph (2)—
						(A)by striking
			 and by small business concerns owned and controlled by women
			 both places such term appears and inserting by small business concerns
			 owned and controlled by women, and by green small business concerns;
			 and
						(B)by striking
			 and small business concerns owned and controlled by women and
			 inserting small business concerns owned and controlled by women, and
			 green small business concerns.
						(b)Conforming
			 amendments
					(1)DefinitionSection
			 3 of that Act (15 U.S.C. 632) is amended by adding at the end the
			 following:
						
							(s)Definitions
				relating to green small business concernsIn this Act, the term green small
				business concern means a small business concern that carries out its
				activities in an environmentally sound manner. The Administrator shall, in
				consultation with the Environmental Protection Agency, the General Services
				Administration, and other appropriate agencies, specify detailed definitions or
				standards by which a small business concern may be determined to be a green
				small business concern for the purposes of this Act.
							.
					(2)PolicySection
			 8(d) of that Act (15 U.S.C. 637(d)) is amended—
						(A)in paragraph (1)
			 (in both places such term appears), paragraph (3)(A) (in both places such term
			 appears), paragraph (4)(D), paragraph (6)(A), paragraph (6)(C), paragraph
			 (6)(F), and paragraph (10)(B) by striking and small business concerns
			 owned and controlled by women and inserting small business
			 concerns owned and controlled by women, and green small business
			 concerns;
						(B)in paragraph (3)(F)
			 by striking or a small business concern owned and controlled by
			 women and inserting a small business concern owned and
			 controlled by women, or a green small business concern; and
						(C)in paragraph
			 (4)(E) by striking and for small business concerns owned and controlled
			 by women and inserting for small business concerns owned and
			 controlled by women, and for green small business concerns.
						(3)Reports on
			 goalsSection 15(h) of that Act (15 U.S.C. 644(h)) is amended, in
			 each of paragraphs (1), (2)(A), (2)(D), and (2)(E) by striking and small
			 business concerns owned and controlled by women and inserting
			 small business concerns owned and controlled by women, and green small
			 business concerns.
					(4)PenaltiesSection
			 16 of that Act (15 U.S.C. 645) is amended in each of subsections (d)(1) and (e)
			 by striking or a small business concern owned and controlled by
			 women and inserting a small business concern
			 owned and controlled by women, or a green small business
			 concern.
					214.Study on
			 providing financial incentives to contractors that meet minority and
			 disadvantaged business enterprise goalsThe Administrator of the Small Business
			 Administration shall carry out a study on the feasibility and desirability of
			 providing financial incentives to contractors operating under contracts from a
			 Federal agency that achieve the percentage goals set forth in said contracts’
			 subcontracting plans for the utilization of small business concerns owned and
			 controlled by socially and economically disadvantaged individuals. The
			 Administrator shall submit to Congress a report on the results of the study,
			 together with any findings, conclusions, and recommendations that the
			 Administrator considers appropriate.
			IIIProtection of
			 Taxpayers from Fraud
			301.Small business
			 size protest notification
				(a)In
			 generalThe Administrator of the Small Business Administration
			 shall work with appropriate Federal agencies to ensure that whenever a business
			 concern is awarded a contract on the basis that it qualifies as small and then
			 is determined not to qualify as small, a notification of those facts (that an
			 award was made on such a basis, and that such a determination was made) shall
			 be placed adjacent to that concern’s listing in the Central Contractor Registry
			 (or any successor to that registry).
				(b)Comptroller
			 general certificationThe
			 Administrator shall, in making any report of small business goal
			 accomplishments, qualify the accomplishments as estimated, until
			 the Administrator obtains from the Comptroller General the Comptroller
			 General’s certification that there are no data integrity issues with respect to
			 the national repository of contract award information known as Federal
			 Procurement Data System-Next Generation (FPDS–NG), or any successor to that
			 repository.
				(c)Awards to large
			 businessesFor each Federal agency, the Inspector General of that
			 agency shall, on an annual basis, submit to Congress a report on the number and
			 dollar value of contract awards that were coded as awards to small business
			 concerns but in fact were made to businesses that did not qualify as small
			 business concerns.
				302.Review of
			 national registryThe
			 Administrator of the Small Business Administration shall ensure, on a biannual
			 basis, that an independent audit is performed of the Central Contractor
			 Registry, or any successor to that registry, and that the Dynamic Small
			 Business Search portion of the registry, or any successor to that portion of
			 the registry, is purged of any businesses that are not in fact small
			 businesses. If a business that has been so purged attempts, while not in fact a
			 small business, to re-register, that business is subject to debarment as a
			 Federal contractor and is further subject to penalties outlined in section 16
			 of the Small Business Act (15 U.S.C. 645).
			303.Recertification
			 of compliance with size standards and registration with Central Contractor
			 RegistrySection 3(a) of the
			 Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the
			 following:
				
					(5)Recertification
						(A)In generalIf a
				business concern is awarded a contract because of a standard by which it is
				determined to be a small business concern, and the business concern is close to
				exceeding that standard at the time the award is made, then the business
				concern must, annually after the date of the award, recertify to the agency
				awarding the contract whether it meets that standard.
						(B)Close to
				exceedingFor purposes of subparagraph (A), a business
				concern is close to exceeding—
							(i)a number-of-employees standard if
				the number of employees of the business concern is 95 percent or more of the
				maximum number of employees allowed under the standard; and
							(ii)a dollar-volume-of-business
				standard if the dollar volume of business is 80 percent or more of the maximum
				dollar volume allowed under the standard.
							(6)RegistryFor a
				business concern to be awarded a contract because of a standard by which it is
				determined to be a small business concern, the business concern must, annually
				after the end of the fiscal year used by the business concern, update its
				listing in the Central Contractor
				Registry.
					.
			IVAuthorization of
			 Appropriations
			401.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act.
			
	
		
			Passed the House of
			 Representatives May 10, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
